UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1396



In re: MICHAEL ANTHONY JONES,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:15-cv-00050-IMK-RWT)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Michael Anthony Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Anthony Jones filed a petition and an amended petition for a writ of

mandamus, seeking an order directing the district court to consider objections to the

magistrate judge’s recommendation to deny relief in his civil case. We conclude that Jones

is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Norfolk S. Ry. Co., 756
F.3d 282, 294 (4th Cir. 2014).

       Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007). Jones has not shown the existence of an extraordinary

circumstance, nor has he shown that he has a clear right to the relief he seeks. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petitions for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       PETITIONS DENIED




                                              2